The foregoing summary of facts is sufficient to demonstrate that relator seeks a writ of prohibition either to prevent an erroneous decision or as a substitute for an appeal.
The writ of prohibition is not an appropriate remedy for the correction of errors and does not lie to prevent an erroneous decision in a case which the court is authorized to adjudicate.Kelley, Judge, v. State, ex rel. Gellner, 94 Ohio St. 331,114 N.E. 255; State, ex rel. Carmody, v. Justice, Judge, 114 Ohio St. 94,  150 N.E. 430; State, ex rel. Norris, v. Hodapp,Judge, 135 Ohio St. 26, 18 N.E.2d 984.
The extraordinary writ of prohibition is a high prerogative writ which may not be invoked if the remedy of appeal is available. State, ex rel. Levy, v. Savord, 143 Ohio St. 451,55 N.E.2d 735; 32 Ohio Jurisprudence, 586, Section 24.
For the foregoing reasons a writ of prohibition is denied.
Writ denied.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, STEWART, TURNER and TAFT, JJ., concur. *Page 11